 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDAlberto-Culver Company and Local 478,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 22-CA-4610September20, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn April 19, 1972, Trial Examiner George Turitzissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings,' and conclusions 2 andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent,Alberto-CulverCompany,BoundBrook, New Jersey, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.'Whereas the Trial Examiner admitted testimony at the hearing withrespect to a union petitionfiledin 1970 and the circumstancessurroundingits subsequent withdrawal,such events,having occurredbeyondthe 10(b)penod,may not serve as the basis for an unfair laborpracticefinding.However, this testimony is relevant background evidence that "may beutilized to shed light on the true character of matters working within thelimitations penod..." Local Lodge No 1424,InternationalAssociation ofMachinists,AFL-CIO [Bryan Manufacturing Company] v N L.R B,362 U S411, 416.2 In concluding that Respondent had knowledgeof theUnion's organiza-tional activity,we also relyon thefact thatorganizationalactivitywasconducted within Respondent's small plant.Quest-ShonMark Brassiere Co,Inc,80 NLRB 1149, 1150,N L R.B. v. Abbot Worsted Mills, Inc,127 F 2d438, 440 (C.A 1)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE Tuiuiz Trial Examiner: Upon a charge filedby Local 478, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion) on October 4, 1971, and served that day on Alberto-Culver Company (Respondent and, at times, the Company),the General Counsel of the National LaborRelations Board(the Board), through the Regional Director for Region 22,on November 11, 1971, issued a complaint and notice ofhearing which was duly served on Respondent. Respondentfiled its answer-in which it denied all allegations of unfairlabor practices. A heanng on the complaint was held beforeme in Newark, New Jersey, on December 14 and 15, 1971,and January 4, 1972, at which the General Counsel, Re-spondent, and the Union were represented by their re-spective counsel. The General Counsel and Respondenthave submitted briefs. Upon the entire record' and frommy observation of the witnesses, I make the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTRespondent, Alberto-Culver Company, is a Delawarecorporation having its principal office at Melrose Park, Illi-nois, and various other places of business, including a distri-bution center at Piscataway, New Jersey ("the Bound Brookplant" or, at times, "distribution center"), where it is en-gaged in the sale and distribution of toiletries, foods, andrelated products. In the course and conduct of its operationsat the Bound Brook distribution center, Respondent annu-ally sells and distributes products valued at in excess of$50,000 directly to customers located in States of the UnitedStates other than the State of New Jersey. I find that Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the National LaborRelationsAct, as amended (the Act).IITHE LABOR ORGANIZATION INVOLVEDLocal 478, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESThe principal issue litigated at the hearing was whetherRespondent discharged four employees on October 1, 1971,in order to reduce costs or in order to discourage member-ship in the Union, and, if the purpose was to reduce costs,whether the selection of any of the discharged employeeswas discriminatory.1 In his brief, the General Counsel moves to correct the transcript bychanging the word "unseen" on p 26 to "unsatisfactory"themotion ishereby granted Respondent submitted a motion to correct the transcriptwith respect to 59 items. As to item 12 the motion is hereby denied. Theremainder of the motion is granted as madewiththe following modification:Item 10,the word "wasn't" shall read"was sent" Respondent'smotion,marked Resp Exh. 4,has been received in evidence and placed in the exhibitfileAll the above changes have been made in the transcript.Ihave alsocorrected certain typographical errors by changing 1 8, p. 441, to read asfollows ".076 and on September 21 .045, and on the 22nd .050."199 NLRB No. 22 ALBERTO-CULVER COMPANY157A. The Union Activities; Respondent'sKnowledge and AnimusIn late 1970, the Union started an organizing cam-paign among Respondent's employees at the Bound Brookplant. Carlo Tromello, the plant manager, promptly calledHoff, Respondent's vice president for industrial relations,and, commenting that he "had a problem," told him of thecampaign. At that time, Tromello told Olga Thomas andWalter Szymonowicz, employees, that if the Union got inthe Company would not permit two members of the samefamily to be employed; and he also told Szymonowicz thatif the Union got in a timeclock would be installed. In De-cember 1970, the Union filed a petition for certification ofrepresentatives in Case 22-RC-485 1. However, some of thedesignation cards submitted with the petition were undated,and when Szymonowicz, who was one of those who hadcollected designations, was requested to get others, he didnot do so, and the petition was withdrawn. Szymonowicztold Tromello that he could thank Mrs. Szymonowicz forthe petition's failure, since she had told a caller, who wantedSzymonowicz to get some new signatures, not to bother himat the plant. Tromello commented that that was a wonderfulChristmas present for him and that he would let the homeoffice know, which he did. Hoff was on vacation at the time.When he returned, he called Tromello and complimentedhim for having "made out very well with the union situ-ation," and he asked how the withdrawal had come about.Tromello told him of the undated cards and said that he hadpersuaded the employees who had done the organizing thatitwas to their best interest not to get dated cards and to dropthe attempt to bring in the Union. Hoff asked who the menwere and Tromello named Szymonowicz.2 The followingmonth George Marshall, vice president for manufacturing,and William Walsh, director of distribution, went to BoundBrook and held a meeting of the employees. George Mar-shall informed them that the Company had made a surveyof wages and that, effective February 1, which was only aday or 2 away, all wages would be increased by 10 cents anhour. He also told them that certain improvements in work-ing conditions would be made to protect employees whoworked in exposed areas, that better facilities would beprovided for coffee, and that the employees would be pro-vided with lockers.On August 9,197 1, Respondent installed William Mar-shall 3 as plant manager in place of Tromello, who remainedfor a time to discuss the running of the plant. Tromello toldMarshall of events in the past involving unions, advised himthat it would be no great surprise if union problems arosein the future, and discussed the duties and capabilities ofeach employee. In the course of one of these conversations,Marshall asked Tromello, "who are Murphy and Szymo-nowicz?" Tromello asked what Marshall meant by thequestion, and how he had gathered from Tromello that theywere "some sort of leaders." Tromello said, "Don't kid2Tromello testified that be also mentionedMurphyto Hoff,but I havecredited Hofrs testimony that he namedonly Szymonowicz. There is nosubstantial evidence that Murphy was involved in the droppingof the peti-tion. However, I have credited the testimonythatMurphy and Agnostak, aswell as Szymonowicz,participated in obtaining the designation cards in 19703References to Marshall,without given name,are to William Marshallme. You didn't just pick this up in passing. You know fromsome place else." 4On August 16, Szymonowicz returned from a vacation.Employees urged him to contact the Union and procureapplication cards. That was done and, in the last week ofAugust,Murphy and Szymonowicz again solicited signa-tures among the employees. Approximately 20, representing85 percent or more of the eligible employees, signed.Meanwhile, overtime work was substantially reduced,and the employees, formerly assigned to handle only certainproduct lines, were required to handle all without distinc-tion.On September 1, Walsh again came to the plant andaddressed the employees. He told them that operating costsatBound Brook were considerably higher than atRespondent's two comparable distribution centers and thatoperations would have to be placed on a more efficientbasis.He said that he understood the employees' concernthat overtime had been substantially done away with. How-ever, he said, the Company could not continue with theamount of overtime that had been worked in the past; andhe pointed out that at Melrose Park the presence of a unionfacilitated layoffs, and that the work force had been reducedfrom 60 to 37.5 Walsh testified that he told the employeesthat he "did not anticipate any drastic change," but that "ifwe did not improve, if we did not operate on a profitablebasis, that we could make some drastic changes," such asshipping some orders to individual customers through dis-tributors in Boston and Philadelphia, instead of doing sothrough Respondent's own distribution center at BoundBrook. He explained that he did not consider the layoff of7 or 8 employees a drastic change. Several employees testi-fied that what Walsh said was that there would be no layoffsat Bound Brook. I find that, irrespective of whether Walshused the word layoff in his speech, its import in the contextwas that layoffs were not anticipated, and it was calculatedand intended to assure the employees to that effect.Walsh made a written report on the meeting to GeorgeMarshall.On September 23, 1971, the Union filed a petition forcertification of representatives in Case 22-RC-5090. Re-spondent learned of the filing that same day and, on Sep-tember 30, Respondent received a notice of hearing on thepetition.B. The Discharge and the StrikeOn October 1, 1971, at about 1 p.m., Murphy, Szymo-nowicz, Garrity, and Thomas were summoned to the office.William Marshall, the plant manager, and Walsh, who wasnormally stationed in Chicago, were present. Marshall stat-ed that Respondent had 28 individuals working in the ware-house but found it could be run with 24, and that in orderThe findingsas to this conversation are basedon Tromello's testimony,which Marshall did not contradict.5This findingisbased on the testimony of severalemployees.Walshtestified that the presence of a union and a bumping process at Melrose Parkmade it feasible to interchangeemployeesas needed between the plant andthe warehouse, he neither affirmed nor denied that he mentioned that unionin his speech6 Pursuant to a stipulation executed on October 12 an election was heldon November11,which waswon bythe Unionby a vote of15 to 1, with3 challenges. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bring costs into line the four employees present werebeing terminated as of that time. There was a stunned si-lence.Then Murphy asked on what basis the four had beenselected and Marshall replied that the basis was unsatisfac-tory performance and attitude.? Murphy, who was a forkliftoperator, challenged the charge of unsatisfactory perfor-mance as applied to him, pointing out that he had 20 yearsof experience with forklifts, whereas Respondent was re-taining some employees with only 6 months' experience.Marshall did not disagree with Murphy, but he said thatMurphy's attitude was poor, that he had asked Murphy towork overtime a few nights before and Murphy had refused.Murphy replied that Marshall had not asked him to workovertime but had inquired whether hewantedtoworkovertime; that when Marshall said it was a busy time, hehad replied that since the plant had not been workingovertime, he had made a previous commitment, whereuponMarshall had said all right and walked away. Murphy toldMarshall that so far as any personality conflict was con-cerned, it did not keep him from doing his job.Syzmonowicz asked why he had been discharged, com-menting that he worked all the overtime he could possiblyget;Thomas asked in what way her performance, after 3years, was unsatisfactory.Walsh replied to Thomas thatthere was no complaint about her, but her job was beingabolished. Szymonowicz got no explanation. Garrity askedif they weren't going to be given a warning or a secondchance. Marshall said that the matter was "finished," andhe asked them to clean out their lockers and vacate thepremisesas soon aspossible .8After leaving the office, the four were asked by theirfellow employees what had happened., Informed that thefour had been discharged and ordered to vacate the prem-ises, the employees, after a short discussion, decided to walkout, and they went out into the parking lot. Walsh invitedthem back in to the coffee room to consider what to do,including the four dischargees in the invitation. In the coffeeroom, he told the employees that the work force had beenreduced by four and the center was going to be operated "asa business." He said that the four dischargees had been"terminated because of attitude and performance," and hesuggested that they not make any rash decisions. He toldthem that they had until 4:30 to decide what to do and thenleft.Murphy and Szymonowicz got in touch with the Union,which advised the employees to strike. The employees thenleft the plant. As they were leaving, Walsh warned them thatif they left they would be subject to replacement.' The strikei I have accepted Respondent's version of the statement, which omitted"personality,"testifiedto bythe General Counsel'switnessess Szymonowicz worked for Respondent since September1969,Murphysince February 1969, ThomassinceDecember 1968, and Garrity since No-vember 1968. Respondent states in its brief that the Bound Brook centercame into being in the fall of 1968.9Several employees testified that what Walsh said was that they would besubject to termination I am convinced that Walsh was aware of the possiblydifferent legal consequences flowing from "termination" as opposed to "re-placement"So far as the employees were concerned the immediate impactof either word would have been the danger that striking would subject themto possible loss of job I am not convinced that the employees were awareof the difference at the time Walsh made the remark I find that the GeneralCounsel has failed to prove by a preponderance of the evidence that Respon-dent warned the employees that they might be terminated for striking andshall recommend that par. 5(b) of the complaint be dismissedwas still in effect at the time of the hearing.C. Respondent's Stated Reasons for theFour Terminations1.The personnel action reportsRespondent's personnel department in Chicago com-pleted personnel action reports, a regularly used companydocument, for the four discharged employees. Each reportshowed as the effective date September 30, 1971; showedunder "remarks" the words "termination-reorganization";and indicated approval by George Marshall, vice president,on October 4, 1971, by Kunser on behalf of the personneldepartment on October 7, 1971, and by Walsh as depart-ment manager, with no indication of date. The boxes mark-ed "originated by" were left blank. Hoff, vice president forindustrial relations, explained that the reason was that theperson who originated the terminations was William Mar-shall, plant manager at Bound Brook, whereas the personnelaction forms were made up in Chicago. Asked themeaningof "termination-reorganization," he testified:Well, you have terminations due to lack of work. Youhave terminations for cause. You have quits, but in thelight of our history, where we have had-we havegrown so much, we have developed a phrase to describethat for ourselves, which is termed reorganization.2.The unemployment reportsThe discharged employees applied for unemploymentinsurance to the New Jersey Division of Employment Secu-rity, which in due course informed Respondent and sentreport forms to the Bound Brook plant. Marshall sent theblank forms to Chicago, where they were completed andsent on to the Division of Employment Security. In e: .hcase the reason for termination was stated by Respondentto be "unsatisfactory performance." Hoff explained this asfollows:Well, they were not terminated for cause. That wouldhave appeared the P-1.10 The term "termination-reorg-anization" is used in, perhaps a third of all our termina-tions and it comes about because of managementchanges that have occurred. They have historicallyused that term and what happens is we get a new man-agement in a department, as was the case in BoundBrook. The old employees that were satisfactory aredeemed under a new manager to be unsatisfactory. So,they start getting replaced. So, we start responding tounemployment compensation enquiries, in terms theyunderstand. If we use "termination-reorganization" itwould confuse them.3.The need for a reduction in forceRespondent operated three distribution centers, one atMelrose Park, Illinois, I1 one at Sparks, Nevada, and one atBound Brook, New Jersey. All three centers handled the10 The P-I was the personnel action report already referred to11Respondent's central office and its largest distribution center were inContinued ALBERTO-CULVER COMPANYsame products except that Melrose Park did not handlecertain articles constituting approximately 10 percent ofRespondent's business.George Marshall, who became vice president for man-ufacturing in September 1970, testified as follows: He foundthe Sparks center well run but the Melrose Park operationpoorly organized. A new manager was appointed at MelrosePark and by June 1971, with the same volume of work,personnel were cut from 69, including 6 supervisors, on twoshifts, to 41, including 4 supervisors, on one shift; andovertime, previously high, was cut to an insignificant level.Meanwhile, in late January 1971, he made his first visit tothe Bound Brook plant, accompanied by Walsh. Certainchanges were made in the location of stock, but the reduc-tion of overtime accomplished was unsatisfactory.As already stated, William Marshall replaced Tromelloas plant manager on August 9, 1971. At that time there wereapproximately 32 warehouse employees, including 7 studentpart-time employees.12 Early in September, the seven stu-dents left, but an eighth was taken on, with the under-standing, according to Marshall, that he would not remainmore than 2 or 3 months. The number of warehouse em-ployees was 22 in September 1970, except for 1 week, whenitwas 24; in September 1971, the number was 23. In Sep-tember 1971, the clerical staff was reduced from five tothree. Overtime, which had been 1458.5 hours in September1970, was reduced to 433.5 hours in September 1971. Sep-tember shipments totaled $3,520,104 in 1970 and $3,290,880in 1971.Respondent placed in evidence a certain cost-per-car-ton comparison for the three distribution centers for Julythrough September 1971, showing the following, expressedin dollars:1971MelroseBoundPark Sparks BrookJulyAdministrative& Indirect.034.034.054Direct.025.027.045Total.059.061.099Aug.Administrative& Indirect.020.034.040Direct.026.025.037Total.046.059.077Sept. Administrative& Indirect.012.021.019Direct.025.025.026Total.037.046.045The "administrative"labor referredprincipally,ifnot en-Melrose Park,a suburb of Chicago. "Melrose Park" and "Chicago" wereused interchangeablyin thetestimonyand are so used in thisDecision .iiThe record does notshow whetherthe 32, afigure testifiedto by Mar-shall, included the leadmen.159tirely, to clerical employees.Most of the "indirect" laborwas performed by the same warehouse employees who per-formed the "direct" labor. It included the work involved inreceiving, storing, straightening out, and rearranging mer-chandise, and cleanup work. "Direct" labor involved onlyorder picking and shipping out of merchandise. Walsh testi-fied that the "direct" labor cost was not as reliable as thetotal labor cost because the warehouse employees could notbe depended on to report their "indirect" labor hours accu-rately.The above figures were derived from daily figureswhich were telephoned to Melrose Park each day. About adozen of the daily figures for total cost are in evidence.These include a low of $.025 (September 24) and a high of$.082 (September 23). Walsh testified that the cost per car-ton was substantially affected by the volume of units ship-ped on a given day, that the first 2 months of each quarterwere a low volume period, and that except in the thirdmonth of each quarter orders were filled within a day or 2of their receipt.Walsh testified that he had instituted the practice ofreducing the work force in periods of low volume, and thatin October the work force in the Melrose Park warehousehad been reduced by 11 and that at the Sparks warehouseby a net of 3. He and William Marshall both testified thatstarting round September 1 they discussed the inefficiencyand high cost of Bound Brook operation and decided thatthere would be a reduction in force effective October 1, andthey said that Walsh favored terminating eight employeesbut they ultimately decided to terminate only four, the num-ber favored by Marshall. Walsh testified that they discussedthe identity of the putative dischargees starting about Sep-tember 1, and that he was sure that they "firmed up" thedecision to terminate the Jour named in the complaint"somewhere around the middle of September." Marshalltestified that they made no decision as to how many wereto be discharged or their identity until after September 23,the date the representation petition was filed.Hoff, the vice president for industrial relations, testi-fied as follows: He first learned of the impending termina-tion when George Marshall, Walsh, and Schmitz, anotherofficial, asked him whether the terminations would causeany problems in view of the pending representation petition.Such consultation was not normal; they came to him solelybecause of the union organizing. They informed him thatthe Bound Brook plant had too many employees and acutback was necessary, and the four proposed dischargeeswere named. Hoff asked how they had been selected, andwhen they told him William Marshall's reasons, he said,"You shouldn't have any problem." The conference lasted5 or 10 minutes. He had previously been told that Szymo-nowicz had been involved in the 1970 organizing campaign.However, in another connection he testified that he hadbeen told that Szymonowicz was the man responsible forthe failure of the 1970 petition "and as far as I was con-cerned, he was not a problem."The record contains no evidence of any consultation byWalsh or William Marshall with George Marshall, vicepresident for manufacturing, about the need for a reductionin force. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARD4. The selection of the four dischargees(a)Murphy.William Marshall explained his choice ofMurphy for discharge on the basis, primarily, of two factors.First, while Murphy "was probably one of the best forkliftoperators in the house,"13 he "got the impression ... thatthisman was somehow resisting" him. He stated, further:I got the impression ... it's difficult to put in words,but I was trying to communicate and the man was notreceiving. He obviously didn't want to communicate. Igot the impression ... that the man did not like me, thathe resented me, that he had something against me. Idon't know what the reason was. It could have beenanything. But in simple pleasantries of the day-don'tget me wrong, the man was nice. The man was courte-ous, but he would go to a certain extent and therewould always be the line and he would not cross it.Second, Murphy was averse to working overtime, thus plac-ing a greater burden on those who did work overtime. Re-ferring to September, he testified:And on numberous occasions Murphy would not workovertime. I approached him on this once and I ex-plained ... that I ... needed the kind of people I coulddepend upon. That our businesswas seasonal, and thatwe had peaks and valleys, and when I needed someoneto work overtime, I needed them. And that if I couldn'tget this kind of action out of him, that I would certainlybe looking to improve the kind of people that I had inthe future that would work overtime when I needed it.Marshall further testified that some of Murphy's refusals towork overtime came after that talk. He conceded that Mur-phy had worked "one Saturday when everybody in thehouse had to come out and work."Murphy testified that on two occasions in about thethird week of September his leadman asked him, "Do youwant to stay tonight, Jim?" and that he declined. He agreedthat Marshall, himself, had approaced him about overtime,testifying that it was on September 28 or 29. His account ofwhatMarshall said did not differ substantially fromMarshall's account, but he testified further that he repliedtoMarshall, "We haven't been working any overtime tospeak of and I made a previous engagement, and I could notwork that night," and that Marshall said, "O.K." Murphytestified categorically that that conversation at the end ofSeptember was the only one he had with Marshall aboutworking overtime. I found Murphy's testimony about theovertime issue convincing, and I find, contrary toMarshall's testimony, that Murphy declined overtime dur-ing September a total of three times, that Marshall's conver-sation with Murphy took place on September 28 or 29, andthat Murphy was not thereafter requested to work overtimeby Marshall or any one else.(b) Szymonowicz.Marshall testified that Szymonowiczwas an average order picker, that some were better than he,some the same, and only one, Garrity, inferior. He ex-plained his choice of Szymonowicz for discharge on thebasis of three factors.First, he testified, Tromello had told him that he had13Murphywas an actingleadman throughout Marshall's tenure, filling infor one who was ill. He was not a supervisor.previously suspected Szymonowicz of stealing, but "he feltlike he had the situation corrected." Marshall testified:"This planted a seed in my mind that if this was somethingI had to watch for, it was another problem." Tromello testi-fied that in early 1971, finding a cache of company productsnear one of the doors, he suspected and questioned severalemployees, including Szymonowicz, and, unable to proveanything, had let Szymonowicz off with a warning. He fur-ther testified that he did not recall informing Marshall of hissuspicions, but that he did tell him that in about June, inorder to discouragesuch practices, the Company had insti-tuted a policy of selling its products to employees at reducedprices.As to the second factor, Marshall testified as follows:Shortly after he became plant manager, he was informedthat Szymonowicz did the Company's printing, whereuponhe asked Szymonowicz to print him some personal businesscards. Szymonowicz delivered 1,000 cards and charged$12.50, which he paid forthwith. While that "wasn't a bigdeal," he felt that the price was excessive and wanted to findout if Szymonowicz had the same "attitude" with respect tothe Company's printing. He therefore submitted some pack-ing lists printed by Szymonowicz to another printer, whogave him a price which was about half of what Szymonow-icz had charged. "So on that basis I decided not to give anymore printing to Mr. Szymonowicz." However, he admittedgiving a printing order to Szymonowicz in September. Hetestified that "It should have been at the beginning or themiddle" of that month, but he could not recall whether itcould have been at the end of September. As to the compari-son shopping expedition, he finally testified that it "waseither at the very end of September or the very first thingin October," but that he could not recall "right off" whetheritwas before or after the discharge. Szymonowicz testifiedthat he quoted the price of the business cards to Marshallin advance and that Marshall said, "That sounds fairenough to me. Make me a thousand business cards." Healso testified that about 3 or 4 days before his discharge hesolicited the order of packing lists from Marshall, who in-structed him to print the usual amount, but that he wasdischarged before he started work on the order. I foundSzymonowicz' testimony convincing and have credited himover Marshall. I do not credit Marshall's testimony that hefound the price of the cards excessive, his testimony thatsuch excessive price caused him to investigate other prices,or his testimony that on the basis of the lower quote for thepacking slips he decided not to give any more printing toSzymonowicz.As to the third factor, Marshall testified as follows: Henoticed that Szymonowicz, who used to make coffee for theemployees, left the plant every morning between 9 and 9:30and was informed that it was to get rolls and doughnuts. Hecalled Szymonowicz to his office and asked him if he madecoffee. Szymonowicz told him that he did, but that he didit before starting time, whereupon he told Szymonowicz thathe had no objection to his making coffee before 8 o'clock,the starting time, but he was to fill orders for 8 hours.Subsequently, Walsh informed him that there was no coffeein the coffee room, that Szymonowicz had reported thatMarshall had stopped it, and that the employees were upset.This happened about September 1. Thereafter another em- ALBERTO-CULVER COMPANY161ployee, Gartland, made coffee and did so on company time,i.e.,after 8 o'clock. He felt that Szymonowicz' action instopping the coffee and accusing him of having ordered ithad inflamed the men against him, and that he did not needsuch a detractor from good management-employee rela-tions.Walsh corroborated Marshall with respect to what hehad reported. Szymonowicz did not touch upon the incidentin his testimony.(c) Thomas.Thomas was a redress worker, apparentlythe only one in the plant. Her principal task was to gatherdamaged cartons and repack the merchandise so that it wasin saleable condition. In the first part of September, Mar-shall was informed that Thomas was interested in becomingan order filler, since the pay was higher. He told her hewould have no objection, but advised her to think about it.A week later she told him that she had decided that the jobwould be too strenuous.14 Marshall testified as follows:Thomas' discharge had nothing to do with the quality of herwork. However, Respondent had difficulty obtaining thenecessary printed cartons for repacking, and those on handin Bound Brook were out of date and useless. The result wasa piling up of merchandise in the damaged cartons. It wastherefore decided to discontinue the practice of trying tokeep a stock of cartons on hand, but to order them periodi-cally from Melrose Park on the basis of specific need, andthen have the redress work done during slow periods bywhoever was available.(d) Garritywas among the earliest employees hired atthe Bound Brook center. Marshall testified that he was theslowest of all the order fillers and he gave a detailed descrip-tion of some of his faults on the job. This testimony was notdenied.ConcludingFindingsMurphy and Szymonowicz were the employees re-sponsible for the "problem" which Tromello discussed withHoff in 1970-the Union's first organizing effort. Hoff waspleased by the failure of the 1970 petition; he testified thatsince he understood that Szymonowicz had been respon-sible for its failure, he "was not a problem" so far as Hoffwas concerned. For that reason, he testified, he told Mar-shall nothing about Szymonowicz. However, when Tromel-lowas familiarizing Marshall with the operation and theemployees in August 1971, Marshall specifically requestedTromello to point out both Murphy and Szymonowicz, ex-plaining that he understood they were "some sort of lead-ers"; when Tromellotold him he must havegathered thatimpression"some place else,"he remained silent.Whetherthe source was Hoff or some other person, therefore, it isplain that Marshall carried in his mind the warning thatMurphy and Szymonowicz were problem employees in thatthey were potential leaders in any union organizing cam-paign.14Respondent contends that the above conversation resulted fromMarshall's initiative in seeking an alternative job for Thomas,but I find thatthiswas not the case.Marshall testified that no decision was made as towhich,or how many,employees would be discharged until after September23, but he placed his conversation with Thomas "probably closer to Septem-ber the Ist"than to September 30. More important,his testimony read as awhole discloses that he spoke to Thomas only after learning that she wasinterested in the order filler job because of the higher payRespondent's basic defense is that the four employeeswere discharged because of the need for a reduction inforce.Whether to enlarge or reduce a labor force, especiallyfor an operation like Respondent's, is not an open and shutquestion. It involves judgment and prognostication, andcompetent plant managers could come to different conclu-sions on the same set of facts.A fortioriit is not for me tosecond-guess Respondent in this area. At the same time, Inote that the objective facts testified to by Respondent'sofficials do not compel the conclusion that any reasonableemployer would have reduced his work force in the circum-stances described. The gist of Walsh's speech on September1was that layoffs were not anticipated, but the BoundBrook operation had to "get in line" or drastic changeswould be made. That goal was accomplished: the overallper carton cost, based on figures telephoned in daily, wasbrought down to 4.5 cents, as compared with 3.7 and 4.6cents at the other two centers; and the "direct" cost, whichincluded only the efforts of the warehouse employees, wassubstantially the same for all three centers. The staff num-bering 30 or 32 in August 15 had already been reduced inearly September, after the speech, to 23. While Thomas'redress work allegedly was planned to be on a different timeschedule, it was still to be performed at Bound Brook. Thefact that the work forces at the Melrose Park and Sparkswarehouses were reduced does not necessarily indicate theneed for similar reductions at Bound Brook.16 Finally, areduction in force in the middle of a workday represents adeparture from the more usual business practice. Beforecoming to any conclusion as to Respondent's belief that areduction in force was needed, therefore, it is necessary toconsider the credibility of its officials who professed thatbelief.In explaining his choice of the two unionization leadersfor discharge, Marshall testified to some things which I finddid not take place. First, after exaggerating the number ofinstances when Murphy declined overtime in September-he described the three which occurred as "numerous occa-sions"-he testified that "some of these occasions" wereafter he had warned Murphy that Respondent needed thekind of employee who would work overtime. This was un-true. The warning was given very late in September and noovertime was requested of Murphy after the warning,whether by Marshall or anyone else. Marshall concededthatMurphy had worked overtime when it was a require-ment. The importance of this misrepresentation by Mar-shall lay in the fact that overtime had been considered, atleast by many employees-Szymonowicz, for instance-vir-tually a bonus, and Walsh had apologized to the employeesfor its curtailment. Rather than throwing an extra burdenon other employees by declining overtime, as Marshall testi-fied,Murphy, in many, if not all,17 instances, did them afavor.Marshall thus knew that prior to his talk with Mur-phy the latter had no reason to think that Respondent ob-jected to his declining overtime. Second, Marshall firsttestified that after learning from an outside printer that15 See In 1216 Thus, Walshtestified-"We also havean advantage at Melrose Park inthat..we can draw from the plant.Why I saidit,because of thebumping processwe don'tnecessarily lose all our shipping people "17Marshall was testifying about September, when overtime was especiallyscarce. 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDSzymonowicz had been overcharging the Company, he de-cided "on that basis"not to give him any more printingbusiness;he cited this as one of the three factors persuadinghim to select Szymonowicz for discharge.This,too,wasuntrue.Marshall gave Szymonowicz an order for companyprinting only a few days before the discharge.Moreover, hein effect finally admitted that his check with the outsideprinter had had nothing to do with the selection,since hetestified that he could not recall whether it had taken placebefore or after the discharge.Respondent's attempt to jus-tify the discharge of Murphy and Szymonowicz upon thesefactuallyunsupported grounds tends to show thatRespondent's actual motivation was discriminatory.The additional reasons urged by Respondent in justifi-cation of the selection of Murphy and Szymonowicz, whilenot so demonstrably nonfactual,do not bear scrutiny. As toMurphy,the second of the two reasons advanced by Mar-shall was his impression that Murphy did not like him and"resisted"him, an impression gathered from the fact that,although"nice"and "courteous,"Murphy would not "com-municate"with him beyond a certain point.Marshall madeno claim that the other employees overwhelmed him withfriendlycommunication, and this does not seem probablein light of the celerity with which they turned to unionrepresentation so quickly after he took over as manager.Indeed,in another connection-the coffee episode-Mar-shall testified that the employees were "inflamed" againsthim. The Act does not prevent employers from dischargingemployees for arbitrary or for personal,even selfish, rea-sons.However,asMarshall claimed that the terminationsrepresented an effort to reduce costs,and as some degree ofsuspicion or hostility towards Marshall was widespread, Ido not credit his testimony that he was influenced to selectone of his top forklift operators for discharge by the factthat the man was reticent and demonstrated,albeit in a"nice"and "courteous" manner, that he did not like Mar-shall. I find that he attempted to use the situation as apretext to justify a discharge which I find below to havebeen discriminatory.As to Szymonowicz',alleged attemptedstealing,the only information Marshall had was what Tro-mello had imparted to him, namely, (1) he had suspectedothers along with Szymonowicz; (2) this had taken place"previously,"i.e., he did not think it a current problem; and(3) the problem appeared to have been remedied by allow-ing employees the privilege of buying Respondent's prod-ucts at reduced prices. The implication of Marshall'stestimony as to the coffee-making is that he felt that Szymo-nowicz had deliberately misrepresented his instructions inorder to paint him a villainous boss. However,Marshallmade no attempt to get an explanation from Szymonowicz;he did not even mention to him his dissatisfaction. More-over,he proceeded to allow another employee to make thecoffee on company time,which he admittedly had orderedSzymonowicz not to do.I do not credit Marshall's testimo-ny that these matters caused him to feel that Szymonowiczwas an undesirable employee. I find that he attempted touse these matters as a pretext to justify a discharge whichI find below to have been discriminatory.The manner in which the discharges were camed outthrows doubt on Respondent's professed motivations. Atthe discharge interview,Marshall gave all four employees asthe reason for their selection a single pat formula that on itsface sounded contrived-unsatisfactory performance andattitude.Accordingto Respondent's own testimony at thehearing,the formula was grossly inaccurate."Unsatisfacto-ry performance," according to Respondent,applied, if atall, 18 only toGarrity,and Respondent's attempt to establishan undesirable"attitude"was limited to Murphy and Szy-monowicz.At the discharge interview Respondent did evenless;when Szymonowicz asked for an explanation of hisselection, since,unlikeMurphy,he tried to get all theovertime possible,Marshall gaveno reply.Then he abruptlyordered all four to vacate the premises.Marshall's use of theinaccurate formula was not the result of mere carelessnessor lack of ability to say what he meant.Walsh did the samething: only a few minutes after telling Murphy he was agood forklift operator and telling Thomas that the formuladid notapplyto her,he told the strikers that all four hadbeen selected for discharge on the basis of performance andattitude. Indeed, Respondent made unsatisfactory perfor-manceofficial byreporting it as the reason for the dischargeof the four employees to the Division of Employment Secu-rity.Respondent has not explainedwhy it didnot informthe New JerseyDivision of Employment Security that areduction in force,as it now claims,was the reason for thedischarge.Ido not credit Hoff's testimony that an orderfiller as efficient as retained employees,a perfectly satisfac-tory redressworker,and a top forklift operator,all had tobe labeled "unsatisfactory"as to performance in officialdocuments in order that some state employees in New Jer-sey would get responses in termstheycould understand.19In this connection,I note that the record contains no expla-nationof whyMarshall,who allegedly originated the dis-charges, could not have filled out those forms;nor is therean adequate explanationof whyhe never initialed the "orig-inated by"blank of the personnel action forms, or whyWalsh's approval was not dated.Also significant is the factthatMarshall and Walsh differed as to when the selectionof the dischargees was made,Walsh testifying that it was"firmed up"around the middle of September,and Marshallsaying that no decision was made as to the identity,or eventhe number,of the dischargees until after the petition wasfiled,which was on September23. Thisis a discrepancy ofmaterial import.Finally,Respondent has not explainedwhy apreviously planned reduction in force was placed ineffect in the middle of a workday,or why thepersonnelaction forms named September 30 as the effective date ofthe termination of four employees who worked up to Io'clock in the afternoon on October 1.The artificiality ofRespondent's documentation of the terminations,and theother matters mentioned in this paragraph,together withthe manner,already discussed,in which the discharges werecamed out, make it appear doubtful that Respondent's offi-cials testifiedtruthfullyas to the procedureby which the18Garrity had worked for Respondent virtually, if not actually, since theplant opened in 1968.19Nor do I credit Hoff's testimony that he advised Walsh,George Mar-shall,and Schmitz that the discharges would cause no problem. Accordingto him,those three officials departed from customary procedure by consult-ing him about the discharges because they were to follow so quickly the filingof the petition,but he, the company expert,was able to assure them after aconversation of 5 to 10 minutes that their fears were groundless. ALBERTO-CULVER COMPANY163discharges were decided on, or as to the time of the decision.These various circumstances point, rather, to a hasty deci-sion carried out in a rush.It is not material whether Respondent's decision todischarge the employees was reached on September 23,when it learned that the petition had been filed or, as is moreprobable in the light of the circumstances described in thepreceding paragraph, on September 30, when it received thenotice of hearing in the representation case 20 Walsh andWilliam Marshall were not crediblewitnesses, and I do notcredit their testimony that they thought a reduction in forceor the elimination of the job of redress worker was economi-cally desirable, or that they discussed such reduction start-ing around September 1 or at any time prior to the filing ofthe, petition.In view of the above finding and of the findings alreadymade that Respondent's explanations of the selection ofMurphy and Szymonowicz were untruthful or pretextual, itis unnecessary to demonstrate by further discussion that thedischarge of those two "leaders," whom Marshall askedTromello to point out, was discriminatory. As to Thomasand Garrity,it isnot material that they were no more activein promoting the Union than other employees who were notdischarged.Whether Respondent discharged them in aneffort to conceal the plainly discriminatory discharge ofMurphy and Szymonowicz, seeN.L.R.B. v. Dorn's Trans-portation Co.,405 F. 2d 706 (C.A. 2), enfg. in relevant part168 NLRB 457, or in an effort to demonstrate to the em-ployees that Respondent had it in its power to retaliateagainst a work force which had the temerity to lean tounionization, seeArnoldware, Inc.,129 NLRB 228, 229, itspurpose was to discourage membership in the Union. Itherefore find that by discharging Murphy, Szymonowicz,Thomas, and Garrity, Respondent violated Section 8(a)(1)and (3) of the Act.The circumstances of the strike establish plainly that itwas caused by the discriminatory discharge of the four em-ployees. I therefore find that it was an unfair labor practicestrike from its inception.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEI find that the activities of Respondent set forth insection III, above, occurring in connection with its opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYAs I have found that Respondent has engaged in cer-tain unfair labor practices, I recommend that the Board20 The 1970 experience proved to Respondent that the mere filing of apetition did not mean that the Union was necessarily in a position to obtainan election The issuance of the notice of hearing was the crucial element thatestablished that the Union had succeeded in obtaining an adequate and validshowing of interest so that, under established and well-known Board policy,the Regional Director would process the petitionissue the recommended Order set forth below requiring Re-spondent to cease and desist from said unfair labor prac-tices and to take certain affirmative action which willeffectuate the policies of the Act.I recommend that Respondent reinstate James Mur-phy, Walter Szymonowicz, Olga Thomas, and Hugh Garrityto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and that they bemade whole for any loss of earnings suffered by reason of,the discrimination against them. The amount of backpayshall be a sum of money equal to what they would haveearned from October 1, 1971, to the date of Respondent'soffer of reinstatement, with interest at 6 percent per annum,less their respective net earnings during said period, com-puted in accordance with the Board's usual practice. See F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716.I have found that the strike which commenced on Oc-tober 1, 1971, was caused by Respondent's unfair laborpractices. Accordingly, I recommend that, upon their appli-cation, Respondent offer all its employees who joined thestrike reinstatement to their former positions of employ-ment or, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, dismissing, if necessary, all per-sons employed by Respondent on or after October 1, 1971.I further recommend that Respondent make said employeeswhole for any loss of pay they may suffer by reason ofRespondent's refusal to reinstate them in accordance withthe recommended Order, if such refusal eventuates, by pay-ment to each of them of a sum of money equal to that whichhe would normally have earned as wages from a date 5 daysafter the date on which he applies for reinstatement to thedate of Respondent's offer of reinstatement,less net earn-ings during such period, with interest thereon at 6 percentper annum, in accordance with the Board's usual practicesreferred to above.I further recommend that the Respondent preserveand, upon request, make available to the Board and itsagents for examination and copying all payroll, time, work,sales, shipping, and other records to facilitate the computa-tion of backpay and to ensure the proper carrying out of thereinstatement provisions of the recommended Order. AsRespondent has warned the employees that products nor-mally distributed through the Bound Brook distributioncenter could be distributed through other means, therebyreducing available employment, such records shall not belimited to records of the Bound Brook distribution center,but shall include all such records of Respondent relating toproducts of the kind which have been distributed at theBound Brook distribution center.The discharge of the four employees was considerednot only by William Marshall, the plant manager, but alsoby George Marshall, vice president for manufacturing, byWilliam Walsh, director of distribution, by John Schmitz,group vice president, and by Robert Hoff, vice president ofindustrial relations. The discharge of four employees for thedeliberate purpose of defeating unionization shows a dispo-sition on Respondent's part to thwart the basic policies ofthe Act. I am, therefore, recommending that Respondent be 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDordered to cease and desist from infringing in any mannerupon the employees' statutory rights,Upon the basis of the foregoing findings of fact and onthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Alberto-Culver Company, is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondent is, and at alltimes materialhas been, anemployer within the meaning of Section 2(2) of the Act.3. Local 478, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within themeaning ofSection 2(5) of theAct.4.By discriminatorily discharging JamesMurphy,Walter Szymonowicz, Olga Thomas, and Hugh Garrity, Re-spondent has engaged in unfair labor practices within themeaning ofSection 8(a)(1) and(3) of the Act.5.By interfering with,restraining,and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning ofSection 8(a)(1) of the Act.6. The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:21ORDERpresently serving in the Armed Forces of the United States,of their right to full reinstatement as provided in this Orderin accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.(d)Make whole the employees referred to in para-graphs 2(a) and (b), above, in the manner set forth in sectionV of this Decision, entitled "The Remedy."(e) Preserve and, upon request, make available to theBoard and its agents, for examination, copying, and repro-duction, all social security payment records, payroll records,time records, sales records, shipping records, and all otherdata necessary or helpful to analyze and compute the back-pay required by this Order and to ensure the proper rein-statement of employees as required by this Order.(f)Post at its Bound Brook, New Jersey, distributioncenter copies of the attached notice marked "Appendix ."22Copies of the notice, on forms provided by theRegionalDirector for Region 22, shall, after being signed by a repre-sentative of Respondent, be posted immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(g)Notify said Regional Director for Region 22, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to comply here-with.23IT IS FURTHERORDERED thatthe complaint be dismissedinsofar as it alleges that Respondent warned employees thatRespondent might terminate their employment because ofstriking.Respondent Alberto-Culver Company, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Discharging employees or otherwise discriminatingagainst thembecause they join or assist Local 478,Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and HelpersofAmerica, or any other labororganization,or because they engage in other concertedactivitiesfor the purpose of collective bargaining or othermutualaid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer James Murphy, Walter Szymonowicz, OlgaThomas, and Hugh Garrity immediate and full rein-statementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges.(b)Upon their application, offer immediate and fullreinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalentpositions,without preju-dice to their seniority or other rights and privileges, to allemployees who went on strike on or after October 1, 1971,dismissing, if necessary, any persons hired by Respondenton or after October 1, 1971.(c)Notify any of the above-mentioned employees, if21 In the event no exceptions are filed as provided by Sec 102.48 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,automatically become the findings, conclu-sions, and Order of the Board,and all objections thereto shall be deemedwaived for all purposes22 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"n Posted pursuant to a Judgment of a United States Court of Appeals enforc-ig an Order of the NationalLaborRelations Board."In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read- "Notifysaid Regional Director for Region 22, in writing,within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith"APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon application, offer all employeeswho went on strike on or after October 1, 1971, imme-diate and full reinstatement to their former jobs, with-out prejudice to their seniority or other rights andprivileges, and, if necessary, WE WILL dismiss any per-sons hired by us on or after October 1, 1971. ALBERTO-CULVER COMPANYWE WILL offer James Murphy, Walter Szymonow-icz,Olga Thomas, and Hugh Garrity immediate andfull reinstatementto their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, and WE WILL pay them backpay which theylost, as provided in the Board Order.WE WILL pay backpay to the employees who wenton strike on or after October 1, 1971, if we fail toreinstatethem upon application, as provided in theBoard Order.WE WILL NOT discharge employees or discriminateagainst themin any other manner because they join orassist Local 478, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, or becausethey engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self-organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except165insofar as these rights might be affected by a contractwith a labor organization, if validly made in conformitywith Section 8(a)(3) of the National Labor RelationsAct, as amended.ALBERTO-CULVER COMPANY(Employer)DatedBy(Representative)(Title)WE WILL notify any of the above-mentioned employees, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement as provided in the BoardOrder, in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone 201-645-2100.